Citation Nr: 1019202	
Decision Date: 05/24/10    Archive Date: 06/04/10

DOCKET NO.  05-27 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to compensation benefits under the provisions of 
38 U.S.C.A. § 1151 for a residuals of back surgery, to 
include a bilateral leg disorder and a bladder disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David S. Ames, Counsel


INTRODUCTION

The Veteran served on active duty from August 1952 to July 
1954.  This matter comes properly before the Board of 
Veterans' Appeals (Board) on appeal from a rating decision by 
the Department of Veterans Affairs (VA) Regional Office in 
Lincoln, Nebraska (RO).

The Board denied the claim on appeal by a December 2007 
decision.  The Veteran appealed this decision to the United 
States Court of Appeals for Veterans Claims (Court).  Based 
on a January 2009 Joint Motion for Remand (Joint Motion), the 
Court remanded this appeal in February 2009 for development 
in compliance with the Joint Motion.  In April 2009, the 
Board vacated the December 2007 decision and remanded the 
claim for additional development.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDING OF FACT

The medical evidence of record does not show that the 
Veteran's residuals of back surgery were the result of 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault by VA medical 
personnel, or that they were due to an event not reasonably 
foreseeable in furnishing the Veteran's medical treatment.


CONCLUSION OF LAW

The criteria for compensation under 38 U.S.C.A. § 1151 for 
residuals of back surgery, to include a bilateral leg 
disorder and a bladder disorder, have not been met.  38 
U.S.C.A. §§ 1151, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.358, 3.361 (2009).



REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2009).  Prior to initial adjudication, letters dated 
in November 2003 and January 2004 satisfied the duty to 
notify provisions.  Additional letters were also provided to 
the Veteran in August 2005 and May 2009, after which the 
claim was readjudicated.  See 38 C.F.R. § 3.159(b)(1); 
Overton v. Nicholson, 20 Vet. App. 427 (2006); see also 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
Veteran's service treatment records, VA medical treatment 
records, and indicated private medical records have been 
obtained.  VA medical opinions sufficient for adjudication 
purposes were provided to the Veteran in connection with his 
claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  There is no 
indication in the record that additional evidence relevant to 
the issue decided herein is available and not part of the 
claims file.  As there is no indication that any failure on 
the part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 
19 Vet. App. 473.  Further, the purpose behind the notice 
requirement has been satisfied because the Veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim, to include the opportunity to 
present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 
892, 896 (Fed. Cir. 2007); Sanders v. Nicholson, 487 F.3d 
881, 889 (Fed. Cir. 2007) (holding that although Veterans 
Claims Assistance Act notice errors are presumed prejudicial, 
reversal is not required if VA can demonstrate that the error 
did not affect the essential fairness of the adjudication).

In general, when a claimant experiences additional disability 
as the result of hospital care, medical or surgical 
treatment, or examination furnished by VA, disability 
compensation shall be awarded in the same manner as if such 
additional disability or death were service-connected.  38 
U.S.C.A. § 1151.

The provisions of 38 U.S.C.A. § 1151 provide that when there 
is no willful misconduct by a Veteran, disability resulting 
from VA hospital care furnished the Veteran will be 
compensated in the same manner as if service-connected, if 
the disability was caused by (A) carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault on the part of VA in furnishing hospital care or (B) 
an event which is not reasonably foreseeable.  See also 38 
C.F.R. §§ 3.358, 3.361.

The Veteran contends that benefits are warranted under the 
provisions of 38 U.S.C.A. § 1151, for additional disability 
which resulted from surgical operations performed in January 
2002 and November 2002.  Specifically, the Veteran claims 
that the surgeries were negligently performed because his 
disabilities increased in severity afterwards.

An August 2001 private medical record noted the Veteran was 
seen for right hip and low back pain that radiated into the 
right leg and right foot drop.  The impression was sensory 
motor polyneuropathic process, L4 to S1 active and chronic 
degenerative changes right more than left, consistent with 
radiculopathic etiology.

In October 2001 VA medical records, the diagnosis was low 
back nerve compression.  In November 2001 VA records, the 
Veteran reported back pain with leg weakness and numbness.  
The assessment was lumbar radiculopathy of the bilateral 
lower extremities.

In a January 4, 2002 VA medical record, the Veteran reported 
that 4 or 5 months prior he began having difficulty walking, 
progressive leg numbness, and right foot drop.  X-rays and a 
magnetic resonance imaging (MRI) examination showed anterior 
listhesis of L4 and L5 and L5 on S1, mild anterior 
subluxation of L5, small right lateral disc protrusion of L3 
to L4 and L4 to L5 with neuroforaminal narrowing at L4 to L5 
on the right, and mild degenerative disc bulge with severe 
degenerative disc disease at L5 and S1.

A January 4, 2002 VA Consent for Surgery form stated that the 
proposed procedure was a decompressive lumbar laminectomy 
with pedicle screw fixation.  The form stated that the

procedure has been explained in terms 
understandable to me, which include the 
following:

1.  The nature and extent of the 
procedure to be performed and risk 
involved including those which, even 
though unlikely to occur, involve serious 
consequences.

. . . . 

6.  I understand that no assurance can be 
given that the procedure will be 
successful and no guarantee or warranty 
of success or cure has been given to me.

The Veteran signed the document, indicating that he had 
"read and fully understand the above consent."

A January 7, 2002 VA operative report indicated the Veteran 
underwent decompressive lumbar laminectomy at L4 to L5 with 
pedicle screw fixation from L4 to S1.  The report noted that 
the Veteran tolerated the procedure without difficulty.

Private medical records indicated the Veteran was 
hospitalized for physical and occupational therapy from 
January 15, 2002 to February 4, 2002.

February 2002 VA medical records noted the Veteran was 
status-post lumbar fixation and decompression.  The Veteran 
stated he was doing well and was walking with a walker, 
although he also reported urinary incontinence and slow 
ambulation with foot drop.  April 2002 VA records noted the 
Veteran was doing 


well.  He reported walking 5 blocks a day, riding his 
stationary bike 3 to 5 miles per day, and recovery of some 
right foot dorsiflexion.  In May 2002 VA records, the Veteran 
reported urinary incontinence, weakness, and an inability to 
dorsiflex the right ankle since the surgery.  He stated that 
he had been walking with a walker since the surgery had 
difficulty due to right hip pain.  In July 2002 VA records, 
the Veteran reported self-catheterization 3 to 4 times per 
day, weakness, and an inability to walk.  The assessment was 
neurogenic bladder.  The main problem was weakness which the 
examiner didn't think was related to the right hip.

In August 2002 VA medical records, the Veteran reported 
weakness, worse since surgery.  There was severe right hip 
degenerative joint disease and it wasn't clear if the 
Veteran's problems were due to the hip or the back.  In 
September 2002 VA records, the Veteran reported he used a 
walker and prior to surgery he used a cane.  There was right 
foot drop which was present prior to surgery.  There was also 
catheterization, which was most likely due to prostate 
problems.  In October 2002 VA records, the Veteran was nearly 
confined to wheelchair, but could walk a little with a 
walker.  There was lower extremity weakness, numbness, and 
urinary incontinence.  The examiner found these neurological 
changes were due to surgery.  In a November 2002 VA record, 
there was low back pain and bilateral lower extremity 
weakness and pain.

A November 22, 2002 VA Consent for Surgery form stated that 
the proposed procedure was a L3-4 laminectomy and multiple 
level facet screw fixation.  The form stated that the

procedure has been explained in terms 
understandable to me, which include the 
following:

1.  The nature and extent of the 
procedure to be performed and risk 
involved including those which, even 
though unlikely to occur, involve serious 
consequences.

. . . . 


6.  I understand that no assurance can be 
given that the procedure will be 
successful and no guarantee or warranty 
of success or cure has been given to me.

The Veteran signed the document, indicating that he had 
"read and fully understand the above consent."

A November 26, 2002 VA operative report noted the 
preoperative diagnoses were severe lumbar spinal stenosis at 
L3 to L4 due to diffuse annular bulging and bilateral lumbar 
facet hypertrophy.  The procedure was a decompressive lumbar 
laminectomy at L3 and L4 and facet screw fixations, 
bilaterally, at L2 and L3.  The examiner noted that after a 
January 2002 surgery, the Veteran had been able to walk a few 
blocks and ride his stationary bike 2 to 3 times per day.  
But in April 2002, the Veteran started to complain of 
increased numbness and progressive weakness and an inability 
to control his bladder.  Then he could only walk using a 
walker for a short distance and was in a wheelchair.  A 
recent MRI revealed severe stenosis of the spinal canal at L3 
and L4.

Private medical records indicated the Veteran was 
hospitalized for post-surgery occupational and physical 
therapy from December 2-8, 2002.  Upon discharge, the Veteran 
was ambulating with a walker and had decreased complaints of 
pain.  There was weakness of the lower extremities and self-
catheterization.  The diagnoses were degenerative disc 
disease of the lumbar spine, neurogenic bladder, and foot 
drop.

In a December 2002 VA medical record, the Veteran was seen 
for post-operative followup.  There was improved right foot 
dorsiflexion.  The assessment was status-post decompressive 
lumbar laminectomy.  In March 2003 VA records, the Veteran 
reported that he was unable to walk unassisted.  There was 
right foot drop, right hip osteoarthritis, back pain, 
bilateral lower extremity numbness, and intermittent 
catheterization.  In May 2003 VA records, the Veteran was 
seen for a complicated history.  The Veteran stated that he 
had been able to ambulate until 2 months prior.  In a June 
2003 VA record, the diagnosis was neurogenic bladder.  In 


September 2003 VA records, the Veteran was status-post two 
back surgeries.  There was right foot drop and self- 
catheterization.  The Veteran was in a wheelchair.  In 
October 2003, the Veteran was status-post lumbar 
fixation/decompression.

In November 2003 lay statements, the Veteran asserted that 
prior to surgery, he had a lot of leg tingling and numbness 
and drop foot.  He stated that after the January 2002 surgery 
he was only able to walk with a walker, and that after the 
November 2002 surgery, he was in a wheelchair and unable to 
urinate on his own.

December 2003 medical VA records noted the back surgery 
created a neurogenic bladder.  A January 2004 VA medical 
opinion was obtained.  The examiner stated that the entire 
claims file was reviewed.  The examiner noted a longstanding 
history of back pain.  The examiner noted the January 2002 
decompressive laminectomy due to a right-sided foot drop.  
Prior to the procedure, the Veteran was having urinary 
dribbling.  Afterwards, the Veteran was ambulating with 
assistance.  Some months later, the symptoms returned and 
subsequent MRI showed severe central canal spinal stenosis.  
The examiner also noted the November 2002 decompressive 
laminectomy.  Afterwards, the Veteran did well, but then the 
symptoms returned.  There was urinary dribbling and then 
self-catheterization.  Over time, the Veteran needed more 
assistance to ambulate and became wheelchair bound.  The 
examiner noted that there were no complications during or 
after the surgeries.  During the second surgery there was a 
fair amount of blood loss, but no other complications.  Upon 
review of the documentation, the examiner opined that he 
could not find any carelessness, negligence, lack of proper 
skill, error in judgment or similar instance of fault.  The 
examiner noted that the Veteran had severe back problems for 
many years which were slowly progressing, and despite the two 
procedures, they had continued to worsen, which could occur 
quite frequently.  The examiner opined that it was impossible 
to predict the outcome of the specific surgical procedures, 
but that some percentage of patients will improve, some will 
not improve, and some will worsen after such an invasive 
neurosurgical procedure.

A January 2004 VA medical record noted the Veteran's chief 
complaints were weakness, right hip, knee, and groin pain.  
The Veteran was wheelchair bound.  He 


reported that prior to surgery, he had no leg pain.  He also 
reported that prior to the back surgery he had urinary 
incontinence but that now he was required to 
self-catheterize.  In an April 2004 VA record, the Veteran 
reported back and right hip problems.  He stated that after 
surgery his foot drop became denser and he developed a 
neurogenic bladder and residual weakness of the right lower 
extremity.  He reported that he ambulated around his house 
with a walker but was otherwise in a wheelchair.  In a July 
2004 VA record, the Veteran reported self-catheterization 
several times per day.  The assessment was neurogenic 
bladder.  November 2004 VA records noted a history of 
neurogenic bladder.  In a December 2004 VA record, the 
Veteran stated he was unable to ambulate without assistive 
aids, ambulated around his house with walker, but was 
otherwise was in a wheelchair.

In his May 2005 notice of disagreement, the Veteran asserted 
that he was much worse than he was prior to the surgeries.  
He stated that he was able to walk prior to the surgeries but 
was now in wheelchair and unable to use his legs or urinate 
without self-catheterization.

An October 2009 VA medical opinion stated that the Veteran's 
claims file and medical records had been reviewed.  The 
examiner stated that review of the medical records shows that 
"appropriate consents were signed.  This would make the 
[V]eteran aware of the proposed surgical procedures.  It 
appears operations were conducted with his informed consent, 
as the review of the informed consent statements is clearly 
present."  The examiner noted that the surgical procedures 
had not resolved the Veteran's symptoms, commenting that the 
Veteran 

now appears to have unfortunate 
complications that appear to be somewhat 
debilitating.  These are impossible to 
predict, but do occur.

Therefore, in determining whether an 
event was not reasonably foreseeable, 
this examiner finds that the additional 
disability to include his neurological 
symptoms and bladder issues is considered 
to be an 


ordinary risk of the types of surgical 
operations that were performed twice in 
2002.  The reason is because these are 
usual risk in the types of procedures 
that he had performed, and these are 
explained to patients prior to these 
operations.

While the evidence shows that the Veteran has a current 
diagnosis of residuals of back surgery, there is no evidence 
that they were the result of carelessness, negligence, lack 
of proper skill, error in judgment, or similar instance of 
fault by VA medical personnel.  The only medical evidence of 
record which discusses whether the Veteran's medical 
treatment was deficient in any manner are the January 2004 
and October 2009 VA medical opinions.  These reports stated 
that the surgical operations were performed properly and that 
the recurrence and worsening of the Veteran's symptoms was a 
known risk of the operations performed.  As such, while the 
outcome of the surgeries was not expected, it was reasonably 
foreseeable for VA purposes.  Furthermore, the evidence of 
record shows that the Veteran was provided with proper 
informed consent, including notice of the possible risks and 
complications of the surgeries.  The consent forms that the 
Veteran signed before both the January 2002 and November 2002 
surgeries stated that the risks had been explained to him, 
and the Veteran understood that there were no assurances that 
the procedures would be successful.  In addition, the October 
2009 VA medical opinion specifically stated that the veteran 
was given informed consent.  Accordingly, the evidence of 
record shows that the Veteran was given proper informed 
consent.  38 C.F.R. § 17.32(c) (2009).

While the Veteran claims that his increase in disability was 
the result of errors made by VA, there is no medical evidence 
of record that provides an opinion that the Veteran's current 
residuals of back surgery were the result of carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault by VA medical personnel or that 
they were due to an event not reasonably foreseeable in 
furnishing the Veteran's medical treatment.  The Veteran 
simply claims that his increase in disability is itself the 
error.  This ignores the fact that the Veteran was fully 
informed that the surgeries were not guaranteed to be 
successful.  The simple 


failure of an otherwise properly performed operation to 
correct a medical condition does not qualify as carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault by VA medical personnel.

The Veteran's statements alone are not sufficient to prove 
that he experiences additional disability related to 
residuals of back surgery as a result of carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault by VA medical personnel or that 
they were due to an event not reasonably foreseeable in 
furnishing the Veteran's medical treatment.  Medical 
diagnosis and causation involve questions that are beyond the 
range of common experience and common knowledge and require 
the special knowledge and experience of a trained physician.  
As he is not a physician, the Veteran is not competent to 
make a determination that he experiences additional 
disability related to residuals of back surgery as a result 
of carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault by VA medical 
personnel or that they were due to an event not reasonably 
foreseeable in furnishing the Veteran's medical treatment.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993).  As such, the medical 
evidence of record does not show that the Veteran experiences 
additional disability related to residuals of back surgery as 
a result of carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault by VA medical 
personnel or that they were due to an event not reasonably 
foreseeable in furnishing the Veteran's medical treatment.  
Accordingly, compensation benefits under the provisions of 38 
U.S.C.A. § 1151 for residuals of back surgery are not 
warranted.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as there is no medical 
evidence of record that the Veteran experiences additional 
disability related to residuals of back surgery as a result 
of carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault by VA medical 
personnel, or that they were due to an event not reasonably 
foreseeable in furnishing the Veteran's medical treatment, 
the doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Compensation under 38 U.S.C.A. § 1151 for residuals of back 
surgery, to include a bilateral leg disorder and a bladder 
disorder, is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


